Exhibit 10.1

 

FIFTH AMENDMENT OF AMENDED AND RESTATED CREDIT AGREEMENT AND LIMITED WAIVER

 

This FIFTH AMENDMENT OF AMENDED AND RESTATED CREDIT Agreement AND LIMITED WAIVER
(this “Instrument”) dated as of May 17, 2016, is by and between NYTIS
EXPLORATION COMPANY LLC, a Delaware limited liability company ("Borrower"), and
BOKF, NA, a national banking association, dba Bank of Oklahoma ("BOK").

 

RECITALS

 

A. Reference is made to the Amended and Restated Credit Agreement dated as of
May 31, 2010, as heretofore amended (as so amended, the “Credit Agreement”),
between Borrower, as borrower, and BOK, as lender. Capitalized terms used herein
but not defined herein shall have the meanings assigned to them in the Credit
Agreement.

 

B. Prior to April 29, 2016, Borrower has made multiple advances and extensions
of credit to or for the benefit of Carbon Natural Gas Company (the "Prior
Advances"). BOK has asserted that the Prior Advances are in violation of Section
6.2(e) of the Credit Agreement and constitute Events of Default under the Credit
Agreement.

 

C. Borrower has disputed BOK's characterization of the Prior Advances as
constituting Events of Default under the Credit Agreement but is willing to
agree to such characterization upon the condition that BOK shall grant to
Borrower a limited waiver covering the Events of Default arising from the Prior
Advances.

 

D. BOK has agreed to grant such limited waiver to Borrower upon the conditions
that: (1) certain modifications shall be made to the Credit Agreement, and
(2) Borrower shall agree to certain additional undertakings in connection with
the Credit Agreement.

 

E. In order to resolve the above-described dispute, Borrower and BOK desire to
make the agreements described below with respect to the Credit Agreement.

 

AGREEMENT

 

Now, therefore, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower and BOK hereby agree as
follows:

 

1.           Amendment of Credit Agreement. The Credit Agreement shall be, and
is hereby, amended as follows:

 

(a) By substituting "January 2, 2017" for "May 31, 2017" in line 2 of the
definition of "Maturity Date (Hedging)" in Section 1.1 on page 9 of the Credit
Agreement and in line 2 of the definition of "Maturity Date (Revolving)" in
Section 1.1 on page 9 of the Credit Agreement.

 







 

(b) By substituting "$5,500,000" for "$20,000,000" in line 1 of the definition
of "Maximum Loan Amount" in Section 1.1 on page 10 of the Credit Agreement.

 

2.           Limited Waiver. BOK hereby grants a limited waiver to Borrower with
respect to the Events of Default previously arising under the Credit Agreement
as a result of the Prior Advances; provided that, during the Loan Repayment
Period (as defined below), Borrower shall comply with all of its obligations
under Section 3 below, including without limitation those described in Section
3(a)(3). Neither this Instrument nor any actions taken in accordance with this
Instrument or the Loan Documents shall be construed as a waiver of or consent to
any other existing or future Defaults under the Credit Agreement, as to which
BOK's rights shall remain reserved.

 

3.           Undertakings by Borrower. In consideration of the limited waiver
granted by BOK as described in Section 2 above, Borrower has agreed and does
hereby agree that, from the date hereof until the Loans and any and all other
amounts payable in connection therewith have been repaid in full to BOK and the
Credit Agreement has been terminated (the "Loan Repayment Period"), all of the
following shall apply:

 

(a) Borrower will comply with all of its representations, warranties,
affirmative covenants, negative covenants and other obligations, whether
contained in the Credit Agreement or any other Loan Document, including without
limitation its obligations to: (1) pay on or before the date due all principal,
interest, fees, cost and expense reimbursements and other amounts from time to
time due and payable under the terms of the Credit Agreement or any other Loan
Document, (2) comply with all of Borrower's financial covenants contained in
Section 6.2(a) of the Credit Agreement, and (3) refrain from making any
additional loans, advances, extensions of credit or Distributions to Carbon
Natural Gas Company, Nytis Exploration (USA) Inc. or any other Affiliate of
Borrower.

 

(b) Not later than 30 days after the date of this Instrument, Borrower will
execute and deliver to BOK, in form and substance satisfactory to BOK, updated
borrowing/guaranty resolutions and incumbency certificates of Borrower and each
Guarantor, confirming the capacity and authority of the person executing this
Instrument on behalf of Borrower and each Guarantor.

 

(c) At all times during the Loan Repayment Period, Borrower shall reserve
availability under the Revolving Loan in an amount at least equal to:
(1) $500,000, minus (2) the aggregate amount of interest payments previously
made by Borrower to BOK on the Revolving Loan during the Loan Repayment Period.

 



-2-



 

(d) Borrower has freely and voluntarily entered into this Instrument after
having the opportunity to consult with and receive advice from legal counsel of
its choosing.

 

(e) Borrower represents, warrants and covenants that: (1) the execution,
delivery and performance of this Instrument are within the limited liability
company power of Borrower and have been duly authorized by all necessary limited
liability company action on behalf of Borrower, (2) this Instrument, the Credit
Agreement and the other Loan Documents are legal, valid, binding and enforceable
against Borrower and each Guarantor that is a party thereto in accordance with
their terms, except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law), (3) the terms
of the Credit Agreement and the other Loan Documents remain unchanged except to
the extent expressly modified by this Instrument, (4) except as heretofore
disclosed by Borrower to BOK in writing, Borrower has no accounts payable that
are more than 60 days past due as of the date of this Instrument, and (5) any
and all future requests for Advances or the issuance of Letters of Credit shall
be made by submission of the appropriate forms described in Section 2.1(b) of
the Credit Agreement, accompanied in each case by a description of Borrower's
intended use of such Advance or Letter of Credit, which shall be for a bona fide
business purpose of Borrower and not for the support or benefit of any Guarantor
or other Affiliate of Borrower.

 

4.           Loan Documents. All references in any document to the Credit
Agreement shall be deemed to refer to the Credit Agreement, as amended pursuant
to this Instrument.

 

5.           Certification by Borrower. Borrower hereby certifies to BOK that,
as of the date of this Instrument and after giving effect to this Instrument,
except as previously disclosed by Borrower to BOK in writing: (a) all of
Borrower's representations and warranties contained in the Credit Agreement are
true, accurate and complete in all material respects, (b) Borrower has performed
and complied with all agreements and conditions required to be performed or
complied with by Borrower under the Credit Agreement and/or any Loan Document on
or prior to the date hereof, and (c) no unwaived Default or Event of Default has
occurred under the Credit Agreement.

 

6.           Continuation of the Credit Agreement. Except as specified in this
Instrument, the provisions of the Credit Agreement shall remain in full force
and effect.

 

7.           Expenses. Borrower shall pay all expenses incurred in connection
with the transactions contemplated by this Instrument, including without
limitation all fees and expenses of the attorney for BOK and any and all filing
and recording expenses.

 



-3-



 

8.           Release of Claims and Waiver of Defenses; BOK Conduct. In further
consideration of BOK's execution of this Instrument, each of Borrower and
Guarantors, on behalf of itself and its successors, assigns, affiliates,
officers, directors, employees and agents hereby forever, fully, unconditionally
and irrevocably waives and releases BOK and its successors, assigns, parents,
subsidiaries, affiliates, officers, directors, employees and agents
(collectively, the “Releasees”) from any and all claims, liabilities,
obligations, debts, causes of action (whether at law or in equity or otherwise),
defenses, counterclaims, setoffs, of any kind, whether known or unknown, whether
liquidated or unliquidated, matured or unmatured, fixed or contingent, directly
or indirectly arising out of, connected with, resulting from or related to any
act or omission by BOK or any other Releasee on or before the date of this
Instrument with respect to the Credit Agreement, any of the other Loan Documents
or any collateral under the Security Documents. Borrower agrees that, as of the
date hereof, BOK has fully and timely performed all of its obligations and
duties in compliance with the Credit Agreement and the other Loan Documents and
applicable law, and has acted reasonably, in good faith and appropriately under
the circumstances.

 

9.           Ratification and Affirmation. Each of Borrower and each Guarantor
hereby acknowledges the terms of this Instrument and ratifies and affirms its
respective obligations under, and acknowledges, renews and extends its
respective continued liability under, each Loan Document to which it is a party
and agrees that each Loan Document to which it is a party remains in full force
and effect.

 

10.         Miscellaneous.

 

(a) Any notices with respect to this Instrument shall be given in the manner
provided for in the Credit Agreement.

 

(b) This Instrument, the Credit Agreement and the other Loan Documents embody
the entire understanding between the parties hereto and supersede all prior
agreements and understandings (whether written or oral) relating to the subject
matter hereof and thereof. The terms of this Instrument may not be waived,
modified, altered or amended except by agreement in writing signed by all the
parties hereto. This Instrument shall not be construed against the drafter
hereof.

 

(c) If any term or provision of this Instrument is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Instrument
or invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

(d) The Credit Agreement and the other Loan Documents shall remain unchanged and
in full force and effect and shall continue to govern and control the
relationship between the parties hereto, except to the extent they are
inconsistent with, superseded or expressly modified hereby. To the extent of any
inconsistency, amendment or superseding provision, this Instrument shall govern
and control.

 



-4-



 

(e) This Instrument and any claim or dispute arising out of or in connection
herewith shall be governed by and construed in accordance with the laws of the
State of Colorado.

 

(f) No failure to exercise and no delay in exercising, on the part of BOK, any
right, remedy, power or privilege hereunder or under the Credit Agreement or any
of the other Loan Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. Further, BOK's acceptance of payment on
account of the Loans or other performance by Borrower after the occurrence of an
Event of Default shall not be construed as a waiver of such Event of Default,
any other Event of Default or any of BOK’s rights or remedies. Nothing in this
Instrument shall constitute any obligation by BOK to grant any future waivers,
consents, amendments or forbearances with respect thereto.

 

(g) The rights, remedies, powers and privileges herein provided are cumulative
and not exclusive of any rights, remedies, powers and privileges provided by
law.

 

(h) The section headings in this Instrument are for reference only and shall not
affect the interpretation of this Instrument.

 

(i) This Instrument may be executed in any number of counterparts, each of which
shall be an original, and all of which together shall constitute one and the
same instrument. Delivery of an executed counterpart of the signature page of
this Instrument by facsimile or in electronic (i.e., “pdf” or “tif”) format
shall be effective as delivery of a manually executed counterpart of this
Instrument.

 

(SIGNATURE PAGE FOLLOWS)

 

-5-



 

EXECUTED as of the date first above written.

 

  BOKF, NA dba BANK OF OKLAHOMA       By: /s/ Benjamin H. Adler     Vice-
President

 

  NYTIS EXPLORATION COMPANY LLC         By: /s/ Kevin D. Struzeski,    
Treasurer of Nytis Exploration (USA) Inc., Manager

 

EACH OF THE UNDERSIGNED, AS A GUARANTOR
UNDER THE CREDIT AGREEMENT, HEREBY
CONSENTS AND AGREES TO THE PROVISIONS
OF THIS FIFTH AMENDMENT OF AMENDED AND
RESTATED CREDIT AGREEMENT AND LIMITED
WAIVER:

 



NYTIS EXPLORATION (USA) INC.         By: /s/ Kevin D. Struzeski     Treasurer  
      CARBON NATURAL GAS COMPANY         By:  /s/ Kevin D. Struzeski    
Treasurer  

 

 

-6-



 

 

